DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Claims 1, 2, 5, 7-11, 14, 17, 19-23 and 26-28 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 23 recite “A method for preventing resist pattern collapse, comprising allowing the additive in the composition … to be present in a resist underlayer film.” The recitation of “allowing the additive in the composition” is not specific, the claim does not set forth any steps in the method/process. It is unclear what 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 20, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al. (JP 2009-251130 A).
Regarding claims 8, 20, 27 and 28, Sato et al. teach a resist underlayer film (abstract, examples and claims).
Examiner notes claims 8, 20, 27 and 28 recite product by process language, “obtained by applying the resist underlayer film forming composition onto a semiconductor substrate and baking the applied composition."  The resists underlayer film composition, is part of the process of obtaining the resists underlayer film. The resists underlayer film composition is not a positive recitation in claims 8, 20, 27 and 28.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The resist film of Sato et al. has not been shown to be different than the resists underlayer film.
Examiner suggests canceling product by process claim language or amended claim language to delete “product-by-process” language. It is noted applicants have allowable claims to the product e.g. claim 7 (A resist underlayer film”) and to the process e.g. claim 9 ( A method for forming a resist pattern).
Allowable Subject Matter
Claims 1, 2, 5, 7, 9, 10, 14, 17, 19, 21-22 and 26 are allowed. No prior art teaches a resist underlayer film forming composition comprising a polymer, a solvent, a crosslinking agent, a crosslinking catalyst, and an additive, wherein the additive comprises a compound represented by formula (1-1) and does not function as a crosslinking agent as instantly claimed.
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
Applicants argues that claims 8 and 20 require a resist underlayer film obtained by applying a resist underlayer film forming composition comprising (a) a polymer, (b) a solvent, (c) a crosslinking agent, (d) a crosslinking catalyst, and (e) an additive of formula (1-1) that does not function as a crosslinking agent, wherein the polymer is an organic polymer comprising an aromatic ring structure selected from the group consisting of a benzene ring, a naphthalene ring, an anthracene ring, a triazine ring, a quinolone ring, and a quinoxaline ring. Inasmuch as Sato et al. does not discloses or reasonably suggests a resist underlayer film forming composition as defined by claims 1 and 2, the resist underlayer film of claims 8 and 20, obtained by applying the resist underlayer film forming composition of claims 1 and 2, respectively, is different from the resist underlayer films of Sato et al. More particularly, Sato et al. does not disclose or reasonably suggest a resist underlayer film forming composition comprising (a) a polymer, (b) a solvent, (c) a crosslinking agent, (d) a crosslinking catalyst, and (e) an additive of formula (1-1) that does not function as a crosslinking agent. Applicant unexpectedly discovered 
The film forming composition is not part of the resist underlayer film. Examiner notes claims 8, 20, 27 and 28 recite product by process language, “obtained by applying the resist underlayer film forming composition onto a semiconductor substrate and baking the applied composition."  The resists underlayer film composition, is part of the process of obtaining the resists underlayer film. The resists underlayer film composition is not a positive recitation in claims 8, 20, 27 and 28.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner suggests canceling product by process claim language or amended claim language to delete “product-by-process” language. It is noted applicants have allowable claims to the product e.g. claim 7 (A resist underlayer film”) and to the process e.g. claim 9 ( A method for forming a resist pattern).
Claims 8, 20, 27 and 28 only recite a resist underlayer film. 
Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722